Moyer, C.J.,
dissenting. I respectfully dissent from the per curiam opinion for the reasons that follow. I agree with respondents’ argument and with the conclusion of the majority that the General Assembly has generally favored self-determination by the electorate of affected political subdivisions in annexation matters. There are, however, exceptions, and one of those exceptions is found in the case before us.
The three statutes that must be construed are R.C. 709.15, 709.16 ánd 709.48. R.C. 709.15 merely sets forth the means by which a municipal corporation may request of the board of county commissioners that contiguous territory be annexed to the municipal corporation. The statute provides that the request is to be by petition and that the petition shall contain certain information. In that sense, R.C. 709.15 serves the same purpose as Civ. R. 7(A) and 8(A) and other statutes that describe the form that must be filed to initiate a claim or a cause of action. See R.C. 731.31, 3745.08 and 4957.14.
R.C. 709.14 provides that an annexation of contiguous territory is initiated when a majority of the legislative authority of a municipal corporation adopts a resolution authorizing the annexation to be made and directing the solicitor or law director to take the necessary action to effect the annexation. Just as there are other Civil Rules and statutes that provide time limits within which complaints and claims must be filed and the legal tests to be applied in determining the sufficiency and timeliness of such claims, in the matter before us, there are statutes that must be reviewed to determine whether the county commissioners were required to act upon the petition presented to them by the city of Toledo.
R.C. 709.16 was reenacted and amended effective June 7,1986. When it readopted the statute, the General Assembly retained the import of its predecessor by providing in subsection (B) that:
*359“If the only territory to be annexed is contiguous territory owned by the municipal corporation seeking annexation and if such territory is located entirely within the same county as the municipal corporation seeking annexation, upon receipt of the petition required by section 709.15 of the Revised Code, the board of county commissioners shall, by resolution, approve the annexation and make such adjustments of funds, unpaid taxes, claims, indebtedness, and other fiscal matters as the board determines to be proper. The annexation shall be complete upon the entry, pursuant to the board’s resolution, of an order upon the journal of the board authorizing such annexation.”
Respondents attach importance to the addition by the General Assembly of the reference to R.C. 709.15 in the amended statute. In my view, the only importance of R.C. 709.15 is that the General Assembly was simply clarifying its intent that an annexation by a city of territory pursuant to R.C. 709.16 must begin with the preparation of the petition that is described in R.C. 709.15.
It is significant that subsection (A) of R.C. 709.16 provides that “a petition for the annexation of contiguous territory by a municipal corporation is [to be] presented to the board of county commissioners * * *.” (Emphasis added.) The use of the word “presented” is important in view of the rationale that appears to underlie R.C. 709.16 and in view of the fact that R.C. 709.48 uses the word “filed” rather than “presented.” The General Assembly clearly intended in subsection (B) of R.C. 709.16 to give special status to the annexation by a municipal corporation of territory which it owns and to which it is contiguous. Subsection (B) is a specific provision that is intended to supersede the general provisions of R.C. 709.48. Had the General Assembly intended that R.C. 709.48, adopted in 1981, apply to a petition presented to the board of county commissioners pursuant to R.C. 709.16, it could have stated its intention when it amended that section in 1986. We are bound by R.C. 1.51 to give precedence to a special statutory provision if it conflicts with a general provision and that general provision is not later adopted. State, ex rel. Brown, v. Rockside Reclamation (1976), 47 Ohio St. 2d 76, 83, 1 O.O. 3d 46, 49, 351 N.E. 2d 448, 453; Davis v. Bd. of Review (1980), 64 Ohio St. 2d 102, 105, 18 O.O. 3d 345, 347, 413 N.E. 2d 816, 818.
Such a provision is not unique to annexation proceedings by municipal corporations. A similar provision is found in R.C. 5555.03 providing for the presentment to the board of county commissioners of a request for the construction, reconstruction or proven repair of any public road whereupon the board “shall” within thirty days after the presentment of such a petition make a determination whether the improvement shall be made.
My review of the statutes in question causes me to conclude that, where a municipal corporation by a majority vote of the members of its legislative authority adopts an ordinance pursuant to R.C. 709.14 and presents a petition to the board of county commissioners pursuant to R.C. 709.16 that complies with the substantive requirements of R.C. 709.15, the county commissioners must accept the petition. After determining the verity of the factual information submitted in the petition, the board of county commissioners must approve the annexation pursuant to the other requirements of subsection (B) of R.C. 709.16.
I would grant the writ of mandamus.